Citation Nr: 1548888	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), asbestosis and pleural plaques as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2015, the Veteran filed a Substantive Appeal via VA Form 9, requesting a hearing before a Veterans Law Judge. The Veteran and his representative were provided notice but subsequently withdrew the request for a hearing. Therefore the request is deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2015). 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a lung disability, to include COPD, asbestosis and pleural plaques, as a result of in service asbestos exposure. A remand is warranted for the Veteran to be provided a VA examination. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no specific statutory guidance with regard to asbestos related claims, nor has the Secretary promulgated any regulations in regard to such claims. VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section 1-Developing Claims for SC for Asbestos Related Diseases. With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. See Dyment v. West, 13 Vet. App. 141, 145 (1999). The applicable section of the VA Adjudication Procedure Manual M21-1, notes a Veteran's probability of asbestos exposure can be classified by military occupational specialty (MOS).  If an MOS is listed as minimal, probable, or highly probable asbestos exposure should be conceded for the purposes of scheduling an examination. See M21-1, Part IV, Subpart ii, Chapter 1, I.3.e.

First, the medical evidence of record documents a current disability. Private treatment records from May 2013 indicate the Veteran has a diagnosis of COPD. Further, a June 2013 PET scan indicated upper lobe nodules on the Veteran's right lung. 

Next, addressing whether there is evidence establishing an in service event, injury or disease, the Veteran testified in a March 2015 hearing before the RO that he was exposed to asbestos in service aboard the USS Intrepid and USS Matagorda. The Veteran's service treatment records (STRs) and Notice of Separation confirm service aboard the USS Matagorda and USS Intrepid as a gunner's mate. Requests to obtain the Veteran's personnel records were unsuccessful, communication from September 2012, indicated the National Personnel Records Center (NPRC) was unable to locate the Veteran's records indicating either the records do not exist or are not located at NPRC. The Board notes the Veteran's credible hearing testimony detailed his responsibilities as a gunner's mate in service. The Veteran described what he believes was asbestos exposure as a result of insulation used on 40mm quad aircraft guns. Further, the Veteran alleged asbestos exposure through his daily living and working duties. The Veteran's MOS as a gunner's mate indicates the probability of asbestos exposure in service was minimal, however not unlikely. As such for the purposes of a VA examination, asbestos exposure should be conceded. See M21-1, Part IV, Subpart ii, Chapter 1, I.3.e

The Veteran's service treatment records (STRs) are silent for any treatment related to his current lung disability. In March 2015 hearing testimony, the Veteran stated respiratory complaints including significant discharge of phlegm and coughing in service. The Veteran has stated he has had ongoing lung problems including instances of pneumonia since discharge from service. The Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In light of the Veteran's MOS and his lay statements regarding symptoms in service and since, a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 

2.  After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current lung disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Identify all current lung disabilities.

b. Are any of the Veteran's currently diagnosed lung disabilities, to include COPD, related to asbestos exposure?

c. If not, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed lung disabilities, to include COPD, were otherwise etiologically related to active military service? 

The examiner's attention is directed to the Veteran's MOS as a gunner's mate in the U.S. Navy. Additionally, the Veteran's representative asserted the Veteran has a lung disability to include asbestosis and pleural plaques as a result of asbestos exposure. Note that a lack of documented treatment or exposure in service, while probative, cannot serve as the sole basis for a negative finding. The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



